FILED
                             NOT FOR PUBLICATION                            MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DON GARTH COLE,                                 Nos. 08-16902
                                                      09-15256
               Plaintiff - Appellant,
                                                 D.C. No. 2:08-cv-00836-PMP-RJJ
   v.

 OCWEN LOAN SERVICING, LLC;                      MEMORANDUM *
 AZTEC FORECLOSURE
 CORPORATION,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                       Philip M. Pro, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        In these consolidated appeals, Don Garth Cole appeals pro se from the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
district court’s judgments dismissing his action alleging violations of the Truth in

Lending Act, 15 U.S.C. § 1601, et seq., and Nevada state law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Proctor v. Vishay

Intertechnology Inc., 584 F.3d 1208, 1218 (9th Cir. 2009). We affirm.

       The district court properly dismissed the action because the attachments to

the complaint show that Appellees are entitled to foreclose upon Cole’s property.

See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (“[A] court may

consider material which is properly submitted as part of the complaint on a motion

to dismiss. . . .”) (citation and internal quotation marks omitted).

       Contrary to Cole’s contentions, the district court properly denied Cole’s

motion to remand because the district court had subject matter jurisdiction over

Cole’s claims, and the notice of removal and the joinder to removal were not

procedurally defective. See Proctor, 584 F.3d at 1224-25 (concluding that “the

filing of a notice of removal can be effective without individual consent documents

on behalf of each defendant”).

       Cole’s remaining contentions are unpersuasive.

       AFFIRMED.




JK/Research                                 2                                  08-16902